9/10/2019 TUB 15:18 FAX 2125564634 @joo1/006
Case 7:16-cr-00832-KMK Document 156 Filed 09/10/19 Page 1 of 6

The New York Times
Company

David McCraw September 10, 2019
Vice President &
Deputy General Counsel

 

T 212 556 403)
mecraw@nylimes.com

620 8th Aventle
New York, NY 10018

nytimes.com VIA FAX

The Honorable Kenneth M. Karas
United States District Judge

The Hon. Charles L, Bricant Jr.
Federal Building and United States Courthouse
300 Quarropas St,
White Plains, NY 10601

 

 
 
 
  

Re;
Dear Judge Karas:

I write on behalf of The New York Times Company and reporter Benjamin
Weiser (jointly, “The Times”) regarding the Government's application to seal
two recent filings in this case. The Times agrees with the New York Post and the
Daily News (see Dkt, 155) that the application has no merit: the filings are
judicial documents subject to the common law and First Amendment rights of
access, and the high bar required for overcoming these rights has not been met.’

The Government has sought to seal records rolated to Mr. Tarlaglione’s August
20, 2019 application to “be moved from the (Metropolitan Correctional Center]
and detained at another facility.” Dkt. 147 at 1. As the basis for his application,
Me. Tartaglione’s counsel cited the “constant and deplorable” conditions at the
MCC and perceived threats to his client’s safety from MCC guards. Jd. at 2.
Those threats, he says, arlse from his client’s speaking up about both the
conditions at MCC and the attempted suicide of his former and now-late cellmate
Jeffrey Epstein. Jd. at 1-2. The Government submitted a sealed response to the
application on August 23; Mr. Tartaglione responded in turn, also in a sealed

 

' The right of access is an affirmative, enforceable public right, and the
standing of the press to enforce it is well settled. See, e.g., Globe Newspaper Co.
v. Superior Court, 457 US. 596, 609 n.25 (1982); Hartford Courant Co. v.
Pellegrino, 380 F.3d 83, 91 (2d Cir. 2004).

 

 
09/10/2019 TUB 15:19 FAX 2125564634 (H002/006
Case 7:16-cr-00832-KMK Document 156 Filed 09/10/19 Page 2 of 6

filing, on August 28. See Dkt. 152. On August 29, the Government belatedly
filed applications to seal both documents. Dkts. 151, 152. The Government
contends that the documents are not judicial documents subject to the right of
access and that cven if they were certain portions of each document should be
redacted, Sey Dkts, 151, 152.

For reasons stated by the Post and Daily News, the Government is wrong on both
counts. Under the Second Cirouit’s access jurisprudence, a “judicial document” is
an item “relevant to the performance of the judicial function and useful in the
judicial process.” United States vy. Amodeo, 44 F.3d 141, 145 (2d Cir. 1995), A
common law presumption of access attaches to any judicial document, and an
additional First Amendment right arises where public access to a document has
been historically available (the “experience” prong) and would bo valuable to the
process in question (the “logic” prong). Lugosch v. Pyramid Co. of Onondaga,
435 F.3d 110, 119-20 (2d Cir. 2006). The weight of the common law
presumption turns on “the role of the material at issue in the exercise of Article
11! judicial power” and “the resultant value of such information to those
monitoring the federal courts.” Bernstein v, Bernstein Litowitz Berger &
Grossmann LLP, 814 ¥.3d 132, 142 (2d Cir. 2016) (citation and internal marks
omitted). Once the right of access attaches, it is overcome only by
“countervailing factors” (under the common law) or specific, on-the-record
findings that sealing “is essential to preserve higher values and is narrowly
tailored to serve that interest” (under the First Amendment). Jd. at 143-45
(citations and internal marks omitted).

‘The Government contends that the papers fiJed in connection with Mr.
Tartaglione’s transfer application are not judicial documents because they have
“no bearing on the charges contained in the pending indictment” and instead
address a matter “ancillary to his criminal prosecution.”” Dkt, 151 at 1. Not so.
Asan initial matter, what makes a record a “judicial document” is not whether it
“directly affect[s}” a criminal prosecution, id. at 2, but what role it plays in the
performance of a judicial! function. Applying this standard, the courts have found
the right of access 1o reach a wide range of records in criminal proceedings. See,
¢.g., United States v. Suarez, 880 F.2d 626, 630-31 (2d Cir. 1989) (First
Amendment right of access to forms used for payments to court-appointed
counsel); United States v. Graham, 257 F.3d 143, 131-53 Qd Cir, 2001)
(common law right attaches to audio and video tapes played at pretrial detention
hearing); Applications of National Broadcasting Co., 828 F.2d 340, 344-45 (6th

 

* Though the Government articulated this reason only in its application to
seal its own filing, its position on Mr. Tartaglione’s filing is presumably based on
the same reasoning.

 

 
09/10/2019 TUB 15:19 FAX 2125564634 loos /o0e
Case 7:16-cr-00832-KMK Document 156 Filed 09/10/19 Page 3 of 6

Cir. 1987) (First Amendment right of access to records related to motions for
disqualification of judge and for inquiry into attorney conflicts of interest),

The filings sought to be sealed here casily meet the standard for judicial
documents. In seeking a “court order” for his transfer from MCC, Dkt. [47 at 1,
Mr. Tartaglione expressly called upon the Court to exercise its adjudicatory
power over a matter within its purview. Though the Government characterizes its
response to the application as nothing more than a “status report,” Dkt. 151 at 2,
its filing and Mr, Tartaglione’s response both pertained to the application and
were directed at guiding the Court’s resolution of it.” That makes them judicial
documents.

What’s more, the weight of the common law presumption of access to these
records is undeniably strong. In Graham, the Second Circuit found that the
presumption of access for tapes played at a pretrial detention hearing was, ata
minimum, “substantial”: “The detention of criminal defendants pending trial is a
quintessential exercise of a court’s Article III judicial power, and the public has a
legitimate interest monitoring a court’s use of that power.” 257 F.3d at 154. So
too, here. Adjudicating a defendant’s grievances about his pretrial confinement,
which has apparently impacted the exercise of his constitutional rights, are
matters at the heart of the judicial function. And the public has a considerable
interest in monitoring how the court discharges that function. Perhaps more than
anything, the public’s confidence in the judiciary depends on openness of court
records and proceedings. On this point, Chief Justice Burger’s words in
Richmond Newspapers y. Virginia are particularly apt:

People in an open society do not demand infallibility from their
mstitutions, but it is difficult for them to accept what they are prohibited
from observing. When a criminal trial is conducted in the open, there is
at least an opportunity both for understanding the system in general and
its workings in a.particular case.

 

? This is truc regardless of the merits of Mr. Tartaglione’s application.
The Government asseris that “[a] pre-trial detainee does not have the right to be
housed at the facility of his choice.” Dkt. 151 at 2 (citation and internal marks
omitted). The Times does not take the Government to be arguing that the
conditions of Mr. Tartagtione’s confinement or his personal safety are entirely
outside the Court's purview or that the Court is without any power whatsoever to
address those matters.

 

 
09/10/2019 TUB 15:19 FAX 2125564634 Zl004/o06
Case 7:16-cr-00832-KMK Document 156 Filed 09/10/19 Page 4 of 6

448 U.S. 555, 572 (1980) (plurality opinion).‘

The seriousness of Mr. Tartaglione’s alleged gricvances here bear emphasis, too,
As the Post and Daily News point out, the conditions of Mr. Tartaglione’s
confinement “relate to his ability to prepare for trial and present an adequate
defense,” Dkt. 155 at 1. His attorney claims that his client’s opportunities to
review legal documents have been limited, and that members of the legal team
have sometimes waited “hours” to see him, Dkt. 147 at |, Whether “direct[]” or
not, Dkt. 151 at 2, the impact of a transfer on Mr. Tartaglione’s prosecution is
potentially significant.

On the question of whether the access right is overcome, the Government's
arguments again fall short. It says that portions of Mr. Tartagliono’s filing
“reatate the internal deliberations of the BOP” and that their disclosure would
jeopardize the agency's “law enforcement functions and internal deliberative
processes,” Dkt. 152. It elaborates on these points in its application to seal its
own filing. See Dkt. 151 at 3 (disclosing considerations that inform BOP
decisionmaking would hamper candid communications and cause “Inmates to
alter their behavior and manipulate their housing assignments”).

Though obviously not privy to these portions of the filings, The Times is
skeptical that disclosure would cause the parade of horribles described by BOP.
BOP suggests that the deliberative material in its filing would be exempt from
disclosure under Exemption 5 of the Frecdom of Information Act, fd. at 3. To
begin with, FOIA — a right of access created solely by statute — has no bearing on
the common law or constitutional right of access. FOIA, by its terms, does not
apply to the judiciary, and public access to judicial documents is premised on the

 

* Both prongs of the First Amendment analysis are met, too: there is a
history of public access to proceedings related to conditions of confinement, and
openness of those proceedings and records would undoubtedly enhance the
functioning of the process. Cf, eg., Newman v. Graddick, 696 F.2d 796, 801
(11th Cir. 1983) (right of access to civil trials pertaining to confinement
conditions); Graham, 257 F.3d at 154 (“The bail decision is one of major
importance to the administration of justice, and openness will help to assure the
public that the decision is properly reached.”) (quoting Jn re Globe Newspaper
Co., 729 F.2d 47, 52 (ist Cir. 1984) (internal marks omitted)). And even if there
were no history of openness, the mere “logic” of public access is a sufficient
basis for the First Amendment right. See, e.g., Suarez, 880 F.2d at 631; United
States v. Index Newspapers LLC, 766 F.3d 1072, 1094 (9th Cir. 2014) (“logic
alone, even without experience, may be enough (o establish the (First
Amendment] right") (citation and internal marks omitted).

 

 
09/10/2019 TUB 15:20 FAX 2125564634 005/006
Case 7:16-cr-00832-KMK Document 156 Filed 09/10/19 Page 5 of 6

public’s historic nced to monitor the functioning of the courts. See, ¢g., Eil v.
US. Drug Enforcement Admin, 878 F.3d 392, 398 (ist Cir. 2017).

Even were that not so, and FOIA were relevant (it is not), there is no reason to
think that the information contained in the BOP filing is genuinely deliberative,”
or that the Government could show — as access Jurisprudence requires it to — that
disclosure poscs some credible risk of harm. See, ¢.g., Bernstein, 814 F.3d at 143
(finding that disclosure would not “reveal details of an ongoing investigation,
pose a risk to witnesses, endanger national security, or reveal trade secrets”). It
seems unlikely that publicly disclosing the factors that BOP considered in
deciding whether to transfer Me. Tartaglione — matters that BOP was comfortable
disclosing to Mr. Tartaplione himself and to this Court — would actually have a
chilling effect on agency deliberations.

Nor is there serious reason to think that inmates, armed with this new
information, would succeed in any effort to “manipulate their housing
assignments.” Setting aside the question of whether, as a general matter, inmates
should be kept in the dark about the reasons for their assignment to a given
facility, BOP has made clear that Mr. Tartaglione’s case is “exceptional.” Dkt.
151 at 3, Inmates “seeking to take advantage of similar accommodations,” jd,
would be on notice of that fact. And even if some inmates cynically tried to
obtain those accommodations, The Times trusts that BOP, with its substantial
expertise and experience in these matters, would see through those efforts. In
short, BOP's proffered basis for sealing does not meet the high burden imposed
by the common law, particularly in the face of a weighty presumption of access,°
See, e.g., Graham, 257 F.3d at 154-55; Barnstein, 814 F.3d at 143-44.

On a final note, the immense public interest in these proceedings is worth
highlighting. Even before Mr. Tartaglione became Jeffrey Epstein's ceflmate,
there was substantial public attention on his case because of the nature of the

 

5 ‘The deliberative process privilege in Exemption 5 is limited to material
that is both “predecisional,” /.¢., “prepared in order to assist an agency
decisionmaker in acriving at his decision,” and “deliberative,” £¢., “actually
related to the process by which policies are formulated.” Hopkins vy, U.S. Dep't af
Hous. & Urban Dev., 929 F.2d 81, 84 (2d Cir. 1991) (citations, alteration, and
internal marks omitted).

® Because the basis for sealing is insufficient to overcome the common
law right of access, it also necessarily cannot defeat the First Amendment right.
See Lugosch, 435 F.3d at 124,

 

 
09/10/2019 TUE 15:20 FAM 2125564634 oog/oge
Case 7:16-cr-00832-KMK Document 156 Filed 09/10/19 Page 6 of 6

charges against him and the prosecutors’ decision to seek the death penalty.’ Mr,
Epstein’s attempted suicide, which occurred while Mr. Tartaglione was his
cellmate, roused even greater interest in his case.’ Put simply, the public is
watching this case. The public is aware of Mr. Tartaglione’s claims that BOP
correctional officers have sought to silence him.’ The irony of the Government's
efforts to keep records regarding those claims out of public view is surely not lost
on it.

We thank the Court for its consideration.

Respectfully submitted,

D> A Eb eH
David BE. McCraw

ce: All counsel of record (via e-mail)

 

” See, e.g., Andrew Denney, Prosecutors to seek death penalty for ex-cop
in quadruple homicide, New York Post (Mar, 21, 2019), https://bit.ly/2m7DJoL..

* See, e.g., William K. Rashbaum et al., Jeffrey Epstein Is Found Injured
in Jail Cell, New York Times (July 25, 2019), https://nytims/2kbOXbe,

” See, e.g., Emily Saul, Jail guards threatening former Epstein cellmate
Nicholas Tartaglione: lawyer, New ‘York Post (Aug. 20, 2019),
hutps://bit. ly/2m2hjke.

 

 

 
